DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-9-2013 has been entered.
1.  The examiner has address the amended claims and newly added claims.

2.  Note that the examiner has, based on the amendment, identified several new claims that are now allowable.  
He further notes that claims 3 and 24 would have been added to this list but they are missing a passage that is found in allowable claim 15 (see Allowable Subject Matter section at the end of the office action)
 	
3.  FYI - Note that there are TWO different Kim references being applied.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 8-9, 11-15, 19, 20-23, 25 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue US 2014/0211731 and further in view of Kim US 9,736,848 and {Ouchi US 2015/0043465 or Kim et al. US 2018/0269934} and Li et al. US 2013/0223251.
As per claims 1 and 4, Inoue teaches a method for a wireless communication at a user equipment  (Abstract, figures and Para’s 2-10), comprising: 
   	 (UE/apparatus) receiving from a base station a plurality of beam reference signals via at least a portion of a plurality of directional beams (Abstract and Para #43 teaches receiving “beams” that contain various signals, to include the CSI’s) :
A mobile station (100) measures channel quality by extracting reference signals from each of the first beam and the second beam, generates a communication quality feedback signal including channel quality measured from at least one of the beams, and feeds this back to the radio base station (200) via the uplink.  (From the Abstract)
The resource positions of CSI-RS 1 and CSI-RS 2 corresponding to two beam groups G1 and G2 are reported to user terminals in advance  (from Para #42)

  	[0043] In the radio communication system of the present embodiment, a user terminal receives vertical sectorization beams that are provided by the radio base station. The user terminal is reported the reference signal configuration of different reference signals (CSI-RS 1 and CSI-RS 2), corresponding to two beam groups G1 and G2 by, for example, RRC signaling. The user terminal generates communication quality information CSI (CQI, PMI, RI) based on reference signals signaled by the vertical sectorization beams, and reports this communication quality information CSI to the radio base station via the uplink. In LTE and LTE-A, it is possible to use the PUCCH (Physical Uplink Control Channel) defined for transmission of uplink control signals, and the PUSCH (Physical Uplink Shared Channel) defined for transmission of uplink data (including part of the control signals), as uplink signals. The radio base station selects the beam group to use to transmit data signals based on the communication quality information or the uplink signals reported from the user terminal. The type of the beam selection method for selecting the beam group may be reported to the user terminal by higher layer signaling. In the radio communication system of the present embodiment, one of or a combination of the plurality of beam selection methods below is applicable.  
(UE/apparatus) receiving from a base station an indication of a selection by the base station of a channel for transmission of uplink control information including channel information derived from the plurality of beam reference signals to the base station (Para #43 previous teaches signals sent from the BTS to the UE are measured by the UE and fed back to the BTS so that the BTS can select the best channel for the UE to use - The radio base station selects the beam group to use to transmit data signals based on the communication quality information or the uplink signals reported from the user terminal (from Para #43), whereas Para #73 teaches the UE using those beam(s) for uplink data) wherein the selection is between a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH) (Para #43 teaches that PUCCH and PUSCH can be used for communications by the UE, see end of Para #45 too):
[From P#43]   The user terminal generates communication quality information CSI (CQI, PMI, RI) based on reference signals signaled by the vertical sectorization beams, and reports this communication quality information CSI to the radio base station via the uplink. In LTE and LTE-A, it is possible to use the PUCCH (Physical Uplink Control Channel) defined for transmission of uplink control signals, and the PUSCH (Physical Uplink Shared Channel) defined for transmission of uplink data (including part of the control signals), as uplink signals.
[From P#45] All the communication quality information CSI 1 (the CQI, PMI and RI acquired based on CSI-RS 1) and CSI 2 (the CQI, PMI and RI acquired based on CSI-RS 2), acquired based on all the reference signals (CSI-RS 1 and CSI-RS 2), are reported to the radio base station. CSI 1 and 2 can be transmitted using the PUSCH or the PUCCH.
[0081] Here, communication channels in the LTE/LTE-A systems will be described. On the downlink, a PDSCH, which is used by each mobile station 10 on a shared basis, and downlink L1/L2 control channels (PDCCH, PCFICH and PHICH), are used. By means of this PDSCH, user data, that is, normal data signals, is transmitted. Transmission data is included in this user data. Note that the component carriers (CCs) and scheduling information allocated to the mobile station 100 in the radio base station 200 are reported to the mobile station 100 by the L1/L2 control channels. 
[0084] In the radio base station 200 shown in FIG. 10, a scheduler, which is not shown, determines the number of users to be multiplexed (the number of users multiplexed) based on channel estimation values given from channel estimation sections 215 #1 to 215 #K, which will be described later. Then, the details of uplink/downlink resource allocation (scheduling information) for each user are determined, and transmission data #1 to #K for users #1 to #K are transmitted to corresponding channel coding sections 201 #1 to 201 #K. 
But is silent on the UE determining a quantity of the plurality of directional beams for which the user equipment is to transmit channel information to the base station AND wherein the channel information depends on at least one of: AND wherein the determining the quantity of the plurality of directional beams comprises determining whether the user equipment will report channel information for more than one beam.
At least Kim (US 9,736,848 – See IDS) teaches the UE determining a quantity of the plurality (at least one) of directional beams for which the apparatus is to transmit channel information to the other apparatus AND UE sending the channel information to the other apparatus/BTS according to the indication (See Fig. 4, #415 where the UE feeds back the preferred beam to be used – See also Fig. 7, #715)
    Another aspect of the present invention is to provide an apparatus and method for selecting the best beam in a wireless communication system.  (C2, L26-29)
After measuring the reception signal strength for the narrow beam reference signals, the terminal proceeds to step 809 and transmits a feedback signal notifying the preferred-narrow beam to the BS. The feedback signal includes information indicating the preferred-narrow beam of the terminal. The information indicating the preferred-narrow beam of the terminal can include an index of a reference signal or an index of a beam.  (C18, L4-11)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Inoue, such that the UE determines a quantity of the plurality of directional beams for which the apparatus is to transmit channel information to the other apparatus AND UE sending the channel information to the other apparatus/BTS according to the indication, to provide the ability to determine at least one optimal directional beam to use/select and inform the BTS of that information/selection.
Inoue/Kim are silent on wherein the channel information depends on at least one of: a parameter of a path loss associated with the other apparatus, an angle of departure of a signal from the other apparatus, an angle of arrival of a signal at the apparatus, or any combination thereof.
Ouchi or Kim teach either use of path loss OR angle of arrival/departure respectively:
i.  At least Ouchi (US 2015/0043465 – See IDS) teaches support for various parameters that the channel information depends on:
[0248] In the case where path loss reference resources relating to various uplink physical channels are communicated using an RRC signal, a path loss reference resource used to calculate the transmission power of a PUSCH can be configured in a terminal-specific PUSCH configuration (PUSCH-ConfigDedicated). A path loss reference resource used to calculate the transmission power of a PUCCH can be configured in a terminal-specific PUCCH configuration (PUCCH-ConfigDedicated). A path loss reference resource used to calculate the transmission power of a P-SRS can be configured in a terminal-specific sounding reference signal UL configuration (SoundingRS-UL-ConfigDedicated). A path loss reference resource used to calculate the transmission power of an A-SRS can be configured in aperiodic SRS configuration (SRS-ConfigAp). A path loss reference resource used to calculate the transmission power of a PRACH can be configured in PRACH configuration information (PRACH-ConfigInfo). The above-described pieces of configuration information are communicated from the base station 101 to the terminal 102 using an RRC signal. That is, path loss reference resources can be set in terminal-specific parameter settings for various uplink physical channels. In other words, the base station 101 configures, for each terminal 102, a path loss reference resource for each uplink physical channel that is allocated to the terminal 102, and communicates the configuration information with the information using an RRC signal. A path loss reference resource may contain information associated with an antenna port. A state of being associated with an antenna port may mean a state of being associated with a radio resource associated with the antenna port 0, that is, a state of being associated with a Cell-specific Reference Signal (CRS), or may mean a state of being associated with radio resources associated with the antenna ports 15 to 22, that is, a state of being associated with Channel State Information Reference Signals (CSI-RSs). 
ii.  At least KIM et al. US 2018/0269934, teaches performing channel estimating as based on either AoA or AoD, which reads on the claim:
4. The method of claim 1, wherein performing the channel estimating process based on the downlink RS comprises: detecting an angle of arrival (AoA) and an angle of departure (AoD) for a downlink channel, or performing the channel estimating process based on the downlink RS using a compressed sensing scheme.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combination, such that wherein the channel information depends on at least one of: a parameter of a path loss associated with the other apparatus, an angle of departure of a signal from the other apparatus, an angle of arrival of a signal at the apparatus, or any combination thereof, to provide a selection of the preferred beam as based on measured communication parameter(s) such as path loss or angle of arrival/departure (which gives an indication of how good that/those channel/beams are and/or the direction of beam travel for optimal use).
	The prior art above is silent on wherein the determining the quantity of the plurality of directional beams comprises determining whether the user equipment will report channel information for more than one beam.
	At least Li et al. US 2013/0223251 (from IDS) teaches that the BS can inform the MS about BS beamforming capability for TX beams (ie. they can/can/t be formed or steered, etc.) and the MS can further screen and only report those beam pairs whose RX beams can be used at the same time and TX beams can be used at the same time, etc., which reads on “determining whther the UE will report channel information for more than one beam” since there is a screening process performed): 
   [0114] In some embodiments, the MS 705 may use information about the beamforming capability of the BS 700 to further reduce the amount of information feedback the BS 700. For example, the BS 700 or other network entity informs the MS 705 about the BS beamforming capability for TX beams, such as which beams can or cannot be formed, steered, or used at the same time. Then, in the MS measurement reporting, the MS 705 can further screen and only report those beam pairs whose RX beams can be used at the same time and TX beams can be used at the same time. In these embodiments, the MS 705 may inform the BS 700 and/or other network entity of all the possible sets of BS TX and MS RX pairs, where each possible set only includes those BS TX and MS RX beam pairs which can be steered or formed at the same time.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the determining the quantity of the plurality of directional beams comprises determining whether the user equipment will report channel information for more than one beam, to provide the ability to report on some/all of the beams (to reduce the amount of data fed back if it is possible to reduce the amount based on the screening process).  


As per claims 2, 15 and 23, the combo teaches claim 1/14/22, wherein: the channel information comprises at least one of: 
a received signal strength indicator, reference signal received power, reference signal received quality, narrowband channel quality information, or any combination thereof.  (See Inoue para #52)
[0052] In beam selection method 3, a user terminal having received a plurality of beam groups G1 and G2 that are vertically sectorized reports at least one of the received power level, received quality and SINR (Signal-to-Interference and Noise power Ratio) of each beam group to the radio base station. The received power level is reference signal received power (RSRP), which can be measured in the user terminal. The received quality is reference signal received quality, RSRQ, which represents the quality of reference signals. A case to select beams using RSRP will be described below. 

As per claims 8 and 18, the combo teaches claim 1/14, wherein the plurality of beam reference signals are received during a synchronization sub-frame (See Inoue, teaches synchronizaiton signals inherently used during a synchronization sub-frame):
[0067] The radio base station transmits broadcast information from an antenna apparatus (array antenna 10). LTE and LTE-A define a physical broadcast channel (PBCH) to transmit a synchronization signal (SS) that is used in a cell search to detect the cell which a user terminal UE should connect with, and system information (SIB and MIB) that become necessary after the cell search. The radio base station transmits the synchronization signal (SS) and the physical broadcast channel (PBCH) under a one-antenna branch configuration in which the antenna apparatus supports communication type 1. That is, in four groups C1 to C4 in the array antenna 10, transmission signal S1, which is multiplied by the same weight W (W11, W12, W13, W14=1, 1, 1, 1), is input, and also transmission signal S2, which is multiplied by the same weight W (W21, W22, W23, W24=1, 1, 1), is input. By this means, it is possible to form beams having the maximum antenna gain and the minimum beam width. A user terminal UE that desires to connect with a cell must always receive the synchronization signal (SS) and the physical broadcast channel (PBCH), so that, while the synchronization signal (SS) and the physical broadcast channel (PBCH) have to encompass all in the area as their coverage, the beam formation to correspond to communication type 1 is suitable for a wide coverage.



As per claim 9, the combo teaches claim 1/14, wherein the plurality of beam reference signals comprise channel state information reference signals.  See Inoue
[0039] Next, signaling using vertical sectorization beams will be described. In LTE and LTE-A, a CRS (Cell-specific Reference Signal), a CSI-RS (Channel State Information-Reference Signal), and a user-specific DM-RS (Demodulation-Reference Signal) and so on are defined as downlink reference signals.




As per claims 11 and 19, the combo teaches claim 1, wherein the indication is received via radio resource control (RRC) signaling (See Inoue, Para #43, teaches RRC signaling to transmit the “indication”).      
[0043] In the radio communication system of the present embodiment, a user terminal receives vertical sectorization beams that are provided by the radio base station. The user terminal is reported the reference signal configuration of different reference signals (CSI-RS 1 and CSI-RS 2), corresponding to two beam groups G1 and G2 by, for example, RRC signaling.
See also Ouchi (2015/0043465), pertinent but not cited, who teaches using RRC signaling (Para #248 above) to communicate between BTS and UE.


As per claims 12-13, the combo teaches claim 1, wherein the indication is received via a physical downlink control channel (PDCCH) – Inoue teaches support for receiving control information/channels (L1/L2) in the PDCCH and also that it includes UE scheduling information (which can be broadly interpreted as channel information, ie. which channel(s) to use, etc.):
[0081] Here, communication channels in the LTE/LTE-A systems will be described. On the downlink, a PDSCH, which is used by each mobile station 10 on a shared basis, and downlink L1/L2 control channels (PDCCH, PCFICH and PHICH), are used. By means of this PDSCH, user data, that is, normal data signals, is transmitted. Transmission data is included in this user data. Note that the component carriers (CCs) and scheduling information allocated to the mobile station 100 in the radio base station 200 are reported to the mobile station 100 by the L1/L2 control channels. 



As per claim 20, Inoue teaches claim 15, but is silent on , wherein the plurality of beam reference signals communicate a beam reference signal during a coarse sweep.    
At least Kim US 9,736,848  teaches a transmitting a "wide beam reference signal (see figure 4, #401) and then narrow beam reference signals (#407 - 413) to the UE which receives these signals during a scan/sweep, which can be interpreted as a "coarse sweep" when only wide beams are being transmitted (ie. since one can interpret that transmitting  narrow beams would be called a fine sweep).
It would have been obvious to one skilled in the art at the time of the invention’s filing, to modify Inoue, such that wherein the beams are used to communicate a beam reference signal during a coarse sweep, to provide the ability to do a wide/coarse sweep of the BTS's reference signals for measurement and communications optimization.


As per claim 21, Inoue teaches claim 15, but is silent on wherein the plurality of beam reference signals communicate a channel state information reference signal during a fine sweep.
At least Kim (US 9,736,848) teaches a transmitting narrow beam reference signals (figure 4, #407 - 413) to the UE which receives these signals during a scan/sweep, which can be interpreted as a "fine sweep" when only narrow beams are being transmitted (see rationale above in claim 21 for “coarse sweep” too).
It would have been obvious to one skilled in the art at the time of the invention’s filing, to modify Inoue, such that wherein the beams are used to communicate a beam reference signal during a coarse sweep, to provide the ability to do a wide/coarse sweep of the BTS's reference signals for measurement and communications optimization.



As per claim 14, Inoue teaches a ser equipment for wireless communication comprising: 
A memory device AND a processing circuit coupled to the memory device (Abstract, figures and Para’s 2-10) configured to:
   	(UE/apparatus) receive a plurality of beam reference signals from a base station  via at least a portion of a plurality of directional beams (Abstract and Para #43 teaches receiving “beams” that contain various signals, to include the CSI’s) :
A mobile station (100) measures channel quality by extracting reference signals from each of the first beam and the second beam, generates a communication quality feedback signal including channel quality measured from at least one of the beams, and feeds this back to the radio base station (200) via the uplink.  (From the Abstract)
The resource positions of CSI-RS 1 and CSI-RS 2 corresponding to two beam groups G1 and G2 are reported to user terminals in advance  (from Para #42)

  	[0043] In the radio communication system of the present embodiment, a user terminal receives vertical sectorization beams that are provided by the radio base station. The user terminal is reported the reference signal configuration of different reference signals (CSI-RS 1 and CSI-RS 2), corresponding to two beam groups G1 and G2 by, for example, RRC signaling. The user terminal generates communication quality information CSI (CQI, PMI, RI) based on reference signals signaled by the vertical sectorization beams, and reports this communication quality information CSI to the radio base station via the uplink. In LTE and LTE-A, it is possible to use the PUCCH (Physical Uplink Control Channel) defined for transmission of uplink control signals, and the PUSCH (Physical Uplink Shared Channel) defined for transmission of uplink data (including part of the control signals), as uplink signals. The radio base station selects the beam group to use to transmit data signals based on the communication quality information or the uplink signals reported from the user terminal. The type of the beam selection method for selecting the beam group may be reported to the user terminal by higher layer signaling. In the radio communication system of the present embodiment, one of or a combination of the plurality of beam selection methods below is applicable.  

receiving from a base station an indication of a selection by the base station of a channel for transmission of uplink control information including channel information derived from the plurality of beam reference signals to the base station (Para #43 previous teaches signals sent from the BTS to the UE are measured by the UE and fed back to the BTS so that the BTS can select the best channel for the UE to use - The radio base station selects the beam group to use to transmit data signals based on the communication quality information or the uplink signals reported from the user terminal (from Para #43), whereas Para #73 teaches the UE using those beam(s) for uplink data) wherein the selection is between a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH) (Para #43 teaches that PUCCH and PUSCH can be used for communications by the UE, see end of Para #45 too):
 [From P#43]   The user terminal generates communication quality information CSI (CQI, PMI, RI) based on reference signals signaled by the vertical sectorization beams, and reports this communication quality information CSI to the radio base station via the uplink. In LTE and LTE-A, it is possible to use the PUCCH (Physical Uplink Control Channel) defined for transmission of uplink control signals, and the PUSCH (Physical Uplink Shared Channel) defined for transmission of uplink data (including part of the control signals), as uplink signals.
All the communication quality information CSI 1 (the CQI, PMI and RI acquired based on CSI-RS 1) and CSI 2 (the CQI, PMI and RI acquired based on CSI-RS 2), acquired based on all the reference signals (CSI-RS 1 and CSI-RS 2), are reported to the radio base station. CSI 1 and 2 can be transmitted using the PUSCH or the PUCCH.  (From Para #45)
[0081] Here, communication channels in the LTE/LTE-A systems will be described. On the downlink, a PDSCH, which is used by each mobile station 10 on a shared basis, and downlink L1/L2 control channels (PDCCH, PCFICH and PHICH), are used. By means of this PDSCH, user data, that is, normal data signals, is transmitted. Transmission data is included in this user data. Note that the component carriers (CCs) and scheduling information allocated to the mobile station 100 in the radio base station 200 are reported to the mobile station 100 by the L1/L2 control channels. 
[0084] In the radio base station 200 shown in FIG. 10, a scheduler, which is not shown, determines the number of users to be multiplexed (the number of users multiplexed) based on channel estimation values given from channel estimation sections 215 #1 to 215 #K, which will be described later. Then, the details of uplink/downlink resource allocation (scheduling information) for each user are determined, and transmission data #1 to #K for users #1 to #K are transmitted to corresponding channel coding sections 201 #1 to 201 #K. 
But is silent on (the UE) determine a quantity of the plurality of directional beams for which the user equipment is to transmit channel information to the base station AND wherein the channel information depends on at least one of: base station, an angle of departure of a signal from the base station, an angle of arrival of a signal at the apparatus, or any combination thereof AND (the UE) send the channel information to the base station according to the indication AND wherein the determining the quantity of the plurality of directional beams comprises determining whether the user equipment will report channel information for more than one beam.
At least Kim (US 9,736,848 – See IDS) teaches the UE determining a quantity of the plurality (at least one) of directional beams for which the apparatus is to transmit channel information to the other apparatus AND UE sending the channel information to the other apparatus/BTS according to the indication (See Fig. 4, #415 where the UE feeds back the preferred beam to be used – See also Fig. 7, #715)
    Another aspect of the present invention is to provide an apparatus and method for selecting the best beam in a wireless communication system.  (C2, L26-29)
After measuring the reception signal strength for the narrow beam reference signals, the terminal proceeds to step 809 and transmits a feedback signal notifying the preferred-narrow beam to the BS. The feedback signal includes information indicating the preferred-narrow beam of the terminal. The information indicating the preferred-narrow beam of the terminal can include an index of a reference signal or an index of a beam.  (C18, L4-11)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Inoue, such that the UE determines a quantity of the plurality of directional beams for which the apparatus is to transmit channel information to the other apparatus AND UE sending the channel information to the other apparatus/BTS according to the indication, to provide the ability to determine at least one optimal directional beam to use/select and inform the BTS of that information/selection.
Inoue/Kim are silent on wherein the channel information depends on at least one of: a parameter of a path loss associated with the other apparatus, an angle of departure of a signal from the other apparatus, an angle of arrival of a signal at the apparatus, or any combination thereof.
Ouchi or Kim teach either use of path loss OR angle of arrival/departure respectively:
i.  At least Ouchi (US 2015/0043465 – See IDS) teaches support for various parameters that the channel information depends on:
[0248] In the case where path loss reference resources relating to various uplink physical channels are communicated using an RRC signal, a path loss reference resource used to calculate the transmission power of a PUSCH can be configured in a terminal-specific PUSCH configuration (PUSCH-ConfigDedicated). A path loss reference resource used to calculate the transmission power of a PUCCH can be configured in a terminal-specific PUCCH configuration (PUCCH-ConfigDedicated). A path loss reference resource used to calculate the transmission power of a P-SRS can be configured in a terminal-specific sounding reference signal UL configuration (SoundingRS-UL-ConfigDedicated). A path loss reference resource used to calculate the transmission power of an A-SRS can be configured in aperiodic SRS configuration (SRS-ConfigAp). A path loss reference resource used to calculate the transmission power of a PRACH can be configured in PRACH configuration information (PRACH-ConfigInfo). The above-described pieces of configuration information are communicated from the base station 101 to the terminal 102 using an RRC signal. That is, path loss reference resources can be set in terminal-specific parameter settings for various uplink physical channels. In other words, the base station 101 configures, for each terminal 102, a path loss reference resource for each uplink physical channel that is allocated to the terminal 102, and communicates the configuration information with the information using an RRC signal. A path loss reference resource may contain information associated with an antenna port. A state of being associated with an antenna port may mean a state of being associated with a radio resource associated with the antenna port 0, that is, a state of being associated with a Cell-specific Reference Signal (CRS), or may mean a state of being associated with radio resources associated with the antenna ports 15 to 22, that is, a state of being associated with Channel State Information Reference Signals (CSI-RSs). 
ii.  At least KIM et al. US 2018/0269934, teaches performing channel estimating as based on either AoA or AoD, which reads on the claim:
4. The method of claim 1, wherein performing the channel estimating process based on the downlink RS comprises: detecting an angle of arrival (AoA) and an angle of departure (AoD) for a downlink channel, or performing the channel estimating process based on the downlink RS using a compressed sensing scheme.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combination, such that wherein the channel information depends on at least one of: a parameter of a path loss associated with the other apparatus, an angle of departure of a signal from the other apparatus, an angle of arrival of a signal at the apparatus, or any combination thereof, to provide a selection of the preferred beam as based on measured communication parameter(s) such as path loss or angle of arrival/departure (which gives an indication of how good that/those channel/beams are and/or the direction of beam travel for optimal use).
	The prior art above is silent on wherein the determining the quantity of the plurality of directional beams comprises determining whether the user equipment will report channel information for more than one beam.
	At least Li et al. US 2013/0223251 (from IDS) teaches that the BS can inform the MS about BS beamforming capability for TX beams (ie. they can/can/t be formed or steered, etc.) and the MS can further screen and only report those beam pairs whose RX beams can be used at the same time and TX beams can be used at the same time, etc., which reads on “determining whther the UE will report channel information for more than one beam” since there is a screening process performed): 
   [0114] In some embodiments, the MS 705 may use information about the beamforming capability of the BS 700 to further reduce the amount of information feedback the BS 700. For example, the BS 700 or other network entity informs the MS 705 about the BS beamforming capability for TX beams, such as which beams can or cannot be formed, steered, or used at the same time. Then, in the MS measurement reporting, the MS 705 can further screen and only report those beam pairs whose RX beams can be used at the same time and TX beams can be used at the same time. In these embodiments, the MS 705 may inform the BS 700 and/or other network entity of all the possible sets of BS TX and MS RX pairs, where each possible set only includes those BS TX and MS RX beam pairs which can be steered or formed at the same time.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the determining the quantity of the plurality of directional beams comprises determining whether the user equipment will report channel information for more than one beam, to provide the ability to report on some/all of the beams (to reduce the amount of data fed back if it is possible to reduce the amount based on the screening process).  


As per claim 22 and 25, Inoue teaches an apparatus for communication comprising: 
   	 Means for (UE/apparatus) receiving a plurality of beam reference signals via at least a portion of a plurality of directional beams (Abstract and Para #43 teaches receiving “beams” that contain various signals, to include the CSI’s) :
A mobile station (100) measures channel quality by extracting reference signals from each of the first beam and the second beam, generates a communication quality feedback signal including channel quality measured from at least one of the beams, and feeds this back to the radio base station (200) via the uplink.  (From the Abstract)
The resource positions of CSI-RS 1 and CSI-RS 2 corresponding to two beam groups G1 and G2 are reported to user terminals in advance  (from Para #42)

  	[0043] In the radio communication system of the present embodiment, a user terminal receives vertical sectorization beams that are provided by the radio base station. The user terminal is reported the reference signal configuration of different reference signals (CSI-RS 1 and CSI-RS 2), corresponding to two beam groups G1 and G2 by, for example, RRC signaling. The user terminal generates communication quality information CSI (CQI, PMI, RI) based on reference signals signaled by the vertical sectorization beams, and reports this communication quality information CSI to the radio base station via the uplink. In LTE and LTE-A, it is possible to use the PUCCH (Physical Uplink Control Channel) defined for transmission of uplink control signals, and the PUSCH (Physical Uplink Shared Channel) defined for transmission of uplink data (including part of the control signals), as uplink signals. The radio base station selects the beam group to use to transmit data signals based on the communication quality information or the uplink signals reported from the user terminal. The type of the beam selection method for selecting the beam group may be reported to the user terminal by higher layer signaling. In the radio communication system of the present embodiment, one of or a combination of the plurality of beam selection methods below is applicable.  
Means for (UE/apparatus) receiving from a base station an indication of a selection by the base station of a channel for transmission of uplink control information including channel information derived from the plurality of beam reference signals to the base station (Para #43 previous teaches signals sent from the BTS to the UE are measured by the UE and fed back to the BTS so that the BTS can select the best channel for the UE to use - The radio base station selects the beam group to use to transmit data signals based on the communication quality information or the uplink signals reported from the user terminal (from Para #43), whereas Para #73 teaches the UE using those beam(s) for uplink data) wherein the selection is between a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH) (Para #43 teaches that PUCCH and PUSCH can be used for communications by the UE, see end of Para #45 too):
[From P#43]   The user terminal generates communication quality information CSI (CQI, PMI, RI) based on reference signals signaled by the vertical sectorization beams, and reports this communication quality information CSI to the radio base station via the uplink. In LTE and LTE-A, it is possible to use the PUCCH (Physical Uplink Control Channel) defined for transmission of uplink control signals, and the PUSCH (Physical Uplink Shared Channel) defined for transmission of uplink data (including part of the control signals), as uplink signals.
All the communication quality information CSI 1 (the CQI, PMI and RI acquired based on CSI-RS 1) and CSI 2 (the CQI, PMI and RI acquired based on CSI-RS 2), acquired based on all the reference signals (CSI-RS 1 and CSI-RS 2), are reported to the radio base station. CSI 1 and 2 can be transmitted using the PUSCH or the PUCCH.  (From Para #45)
[0081] Here, communication channels in the LTE/LTE-A systems will be described. On the downlink, a PDSCH, which is used by each mobile station 10 on a shared basis, and downlink L1/L2 control channels (PDCCH, PCFICH and PHICH), are used. By means of this PDSCH, user data, that is, normal data signals, is transmitted. Transmission data is included in this user data. Note that the component carriers (CCs) and scheduling information allocated to the mobile station 100 in the radio base station 200 are reported to the mobile station 100 by the L1/L2 control channels. 
[0084] In the radio base station 200 shown in FIG. 10, a scheduler, which is not shown, determines the number of users to be multiplexed (the number of users multiplexed) based on channel estimation values given from channel estimation sections 215 #1 to 215 #K, which will be described later. Then, the details of uplink/downlink resource allocation (scheduling information) for each user are determined, and transmission data #1 to #K for users #1 to #K are transmitted to corresponding channel coding sections 201 #1 to 201 #K. 
But is silent on means for (the UE) determining a quantity of the plurality of directional beams for which the apparatus is to transmit channel information to the other apparatus AND wherein the channel information depends on at least one of: a parameter of a path loss associated with the other apparatus, an angle of departure of a signal from the other apparatus, an angle of arrival of a signal at the apparatus, or any combination thereof AND means for (the UE) sending the channel information to the other apparatus/BTS according to the indication and wherein the determining the quantity of the plurality of directional beams comprises determining whether the user equipment will report channel information for more than one beam.
At least Kim (US 9,736,848 – See IDS) teaches the UE determining a quantity of the plurality (at least one) of directional beams for which the apparatus is to transmit channel information to the other apparatus AND UE sending the channel information to the other apparatus/BTS according to the indication (See Fig. 4, #415 where the UE feeds back the preferred beam to be used – See also Fig. 7, #715)
    Another aspect of the present invention is to provide an apparatus and method for selecting the best beam in a wireless communication system.  (C2, L26-29)
After measuring the reception signal strength for the narrow beam reference signals, the terminal proceeds to step 809 and transmits a feedback signal notifying the preferred-narrow beam to the BS. The feedback signal includes information indicating the preferred-narrow beam of the terminal. The information indicating the preferred-narrow beam of the terminal can include an index of a reference signal or an index of a beam.  (C18, L4-11)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Inoue, such that the UE determines a quantity of the plurality of directional beams for which the apparatus is to transmit channel information to the other apparatus AND UE sending the channel information to the other apparatus/BTS according to the indication, to provide the ability to determine at least one optimal directional beam to use/select and inform the BTS of that information/selection.
Inoue/Kim are silent on wherein the channel information depends on at least one of: a parameter of a path loss associated with the other apparatus, an angle of departure of a signal from the other apparatus, an angle of arrival of a signal at the apparatus, or any combination thereof.
Ouchi or Kim teach either use of path loss OR angle of arrival/departure respectively:
i.  At least Ouchi (US 2015/0043465 – See IDS) teaches support for various parameters that the channel information depends on:
[0248] In the case where path loss reference resources relating to various uplink physical channels are communicated using an RRC signal, a path loss reference resource used to calculate the transmission power of a PUSCH can be configured in a terminal-specific PUSCH configuration (PUSCH-ConfigDedicated). A path loss reference resource used to calculate the transmission power of a PUCCH can be configured in a terminal-specific PUCCH configuration (PUCCH-ConfigDedicated). A path loss reference resource used to calculate the transmission power of a P-SRS can be configured in a terminal-specific sounding reference signal UL configuration (SoundingRS-UL-ConfigDedicated). A path loss reference resource used to calculate the transmission power of an A-SRS can be configured in aperiodic SRS configuration (SRS-ConfigAp). A path loss reference resource used to calculate the transmission power of a PRACH can be configured in PRACH configuration information (PRACH-ConfigInfo). The above-described pieces of configuration information are communicated from the base station 101 to the terminal 102 using an RRC signal. That is, path loss reference resources can be set in terminal-specific parameter settings for various uplink physical channels. In other words, the base station 101 configures, for each terminal 102, a path loss reference resource for each uplink physical channel that is allocated to the terminal 102, and communicates the configuration information with the information using an RRC signal. A path loss reference resource may contain information associated with an antenna port. A state of being associated with an antenna port may mean a state of being associated with a radio resource associated with the antenna port 0, that is, a state of being associated with a Cell-specific Reference Signal (CRS), or may mean a state of being associated with radio resources associated with the antenna ports 15 to 22, that is, a state of being associated with Channel State Information Reference Signals (CSI-RSs). 
ii.  At least KIM et al. US 2018/0269934, teaches performing channel estimating as based on either AoA or AoD, which reads on the claim:
4. The method of claim 1, wherein performing the channel estimating process based on the downlink RS comprises: detecting an angle of arrival (AoA) and an angle of departure (AoD) for a downlink channel, or performing the channel estimating process based on the downlink RS using a compressed sensing scheme.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combination, such that wherein the channel information depends on at least one of: a parameter of a path loss associated with the other apparatus, an angle of departure of a signal from the other apparatus, an angle of arrival of a signal at the apparatus, or any combination thereof, to provide a selection of the preferred beam as based on measured communication parameter(s) such as path loss or angle of arrival/departure (which gives an indication of how good that/those channel/beams are and/or the direction of beam travel for optimal use).
	The prior art above is silent on wherein the determining the quantity of the plurality of directional beams comprises determining whether the user equipment will report channel information for more than one beam.
	At least Li et al. US 2013/0223251 (from IDS) teaches that the BS can inform the MS about BS beamforming capability for TX beams (ie. they can/can/t be formed or steered, etc.) and the MS can further screen and only report those beam pairs whose RX beams can be used at the same time and TX beams can be used at the same time, etc., which reads on “determining whther the UE will report channel information for more than one beam” since there is a screening process performed): 
   [0114] In some embodiments, the MS 705 may use information about the beamforming capability of the BS 700 to further reduce the amount of information feedback the BS 700. For example, the BS 700 or other network entity informs the MS 705 about the BS beamforming capability for TX beams, such as which beams can or cannot be formed, steered, or used at the same time. Then, in the MS measurement reporting, the MS 705 can further screen and only report those beam pairs whose RX beams can be used at the same time and TX beams can be used at the same time. In these embodiments, the MS 705 may inform the BS 700 and/or other network entity of all the possible sets of BS TX and MS RX pairs, where each possible set only includes those BS TX and MS RX beam pairs which can be steered or formed at the same time.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the determining the quantity of the plurality of directional beams comprises determining whether the user equipment will report channel information for more than one beam, to provide the ability to report on some/all of the beams (to reduce the amount of data fed back if it is possible to reduce the amount based on the screening process).  


As per claim 28, Inoue teaches a non-transitory computer-readable medium storing computer executable code for wireless communication by a user equipment  (Abstract, figures), including code to: 
   	 (UE/apparatus) receive from base station a plurality of beam reference signals via at least a portion of a plurality of directional beams (Abstract and Para #43 teaches receiving “beams” that contain various signals, to include the CSI’s) :
A mobile station (100) measures channel quality by extracting reference signals from each of the first beam and the second beam, generates a communication quality feedback signal including channel quality measured from at least one of the beams, and feeds this back to the radio base station (200) via the uplink.  (From the Abstract)
The resource positions of CSI-RS 1 and CSI-RS 2 corresponding to two beam groups G1 and G2 are reported to user terminals in advance  (from Para #42)

  	[0043] In the radio communication system of the present embodiment, a user terminal receives vertical sectorization beams that are provided by the radio base station. The user terminal is reported the reference signal configuration of different reference signals (CSI-RS 1 and CSI-RS 2), corresponding to two beam groups G1 and G2 by, for example, RRC signaling. The user terminal generates communication quality information CSI (CQI, PMI, RI) based on reference signals signaled by the vertical sectorization beams, and reports this communication quality information CSI to the radio base station via the uplink. In LTE and LTE-A, it is possible to use the PUCCH (Physical Uplink Control Channel) defined for transmission of uplink control signals, and the PUSCH (Physical Uplink Shared Channel) defined for transmission of uplink data (including part of the control signals), as uplink signals. The radio base station selects the beam group to use to transmit data signals based on the communication quality information or the uplink signals reported from the user terminal. The type of the beam selection method for selecting the beam group may be reported to the user terminal by higher layer signaling. In the radio communication system of the present embodiment, one of or a combination of the plurality of beam selection methods below is applicable.  
(UE/apparatus) receiving from a base station an indication of a selection by the base station of a channel for transmission of uplink control information including channel information derived from the plurality of beam reference signals to the base station (Para #43 previous teaches signals sent from the BTS to the UE are measured by the UE and fed back to the BTS so that the BTS can select the best channel for the UE to use - The radio base station selects the beam group to use to transmit data signals based on the communication quality information or the uplink signals reported from the user terminal (from Para #43), whereas Para #73 teaches the UE using those beam(s) for uplink data) wherein the selection is between a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH) (Para #43 teaches that PUCCH and PUSCH can be used for communications by the UE, see end of Para #45 too):
[From P#43]   The user terminal generates communication quality information CSI (CQI, PMI, RI) based on reference signals signaled by the vertical sectorization beams, and reports this communication quality information CSI to the radio base station via the uplink. In LTE and LTE-A, it is possible to use the PUCCH (Physical Uplink Control Channel) defined for transmission of uplink control signals, and the PUSCH (Physical Uplink Shared Channel) defined for transmission of uplink data (including part of the control signals), as uplink signals.
All the communication quality information CSI 1 (the CQI, PMI and RI acquired based on CSI-RS 1) and CSI 2 (the CQI, PMI and RI acquired based on CSI-RS 2), acquired based on all the reference signals (CSI-RS 1 and CSI-RS 2), are reported to the radio base station. CSI 1 and 2 can be transmitted using the PUSCH or the PUCCH.  (From Para #45)
[0081] Here, communication channels in the LTE/LTE-A systems will be described. On the downlink, a PDSCH, which is used by each mobile station 10 on a shared basis, and downlink L1/L2 control channels (PDCCH, PCFICH and PHICH), are used. By means of this PDSCH, user data, that is, normal data signals, is transmitted. Transmission data is included in this user data. Note that the component carriers (CCs) and scheduling information allocated to the mobile station 100 in the radio base station 200 are reported to the mobile station 100 by the L1/L2 control channels. 
[0084] In the radio base station 200 shown in FIG. 10, a scheduler, which is not shown, determines the number of users to be multiplexed (the number of users multiplexed) based on channel estimation values given from channel estimation sections 215 #1 to 215 #K, which will be described later. Then, the details of uplink/downlink resource allocation (scheduling information) for each user are determined, and transmission data #1 to #K for users #1 to #K are transmitted to corresponding channel coding sections 201 #1 to 201 #K. 
But is silent on (the UE) determine a quantity of the plurality of directional beams for which the apparatus is to transmit channel information to the other apparatus AND wherein the channel information depends on at least one of: a parameter of a path loss associated with the other apparatus, an angle of departure of a signal from the other apparatus, an angle of arrival of a signal at the apparatus, or any combination thereof AND (the UE) send the channel information to the other apparatus/BTS according to the indication AND wherein the determining the quantity of the plurality of directional beams comprises determining whether the user equipment will report channel information for more than one beam.
At least Kim (US 9,736,848 – See IDS) teaches the UE determining a quantity of the plurality (at least one) of directional beams for which the apparatus is to transmit channel information to the other apparatus AND UE sending the channel information to the other apparatus/BTS according to the indication (See Fig. 4, #415 where the UE feeds back the preferred beam to be used – See also Fig. 7, #715)
    Another aspect of the present invention is to provide an apparatus and method for selecting the best beam in a wireless communication system.  (C2, L26-29)
After measuring the reception signal strength for the narrow beam reference signals, the terminal proceeds to step 809 and transmits a feedback signal notifying the preferred-narrow beam to the BS. The feedback signal includes information indicating the preferred-narrow beam of the terminal. The information indicating the preferred-narrow beam of the terminal can include an index of a reference signal or an index of a beam.  (C18, L4-11)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Inoue, such that the UE determines a quantity of the plurality of directional beams for which the apparatus is to transmit channel information to the other apparatus AND UE sending the channel information to the other apparatus/BTS according to the indication, to provide the ability to determine at least one optimal directional beam to use/select and inform the BTS of that information/selection.
Inoue/Kim are silent on wherein the channel information depends on at least one of: a parameter of a path loss associated with the other apparatus, an angle of departure of a signal from the other apparatus, an angle of arrival of a signal at the apparatus, or any combination thereof.
Ouchi or Kim teach either use of path loss OR angle of arrival/departure respectively:
i.  At least Ouchi (US 2015/0043465 – See IDS) teaches support for various parameters that the channel information depends on:
[0248] In the case where path loss reference resources relating to various uplink physical channels are communicated using an RRC signal, a path loss reference resource used to calculate the transmission power of a PUSCH can be configured in a terminal-specific PUSCH configuration (PUSCH-ConfigDedicated). A path loss reference resource used to calculate the transmission power of a PUCCH can be configured in a terminal-specific PUCCH configuration (PUCCH-ConfigDedicated). A path loss reference resource used to calculate the transmission power of a P-SRS can be configured in a terminal-specific sounding reference signal UL configuration (SoundingRS-UL-ConfigDedicated). A path loss reference resource used to calculate the transmission power of an A-SRS can be configured in aperiodic SRS configuration (SRS-ConfigAp). A path loss reference resource used to calculate the transmission power of a PRACH can be configured in PRACH configuration information (PRACH-ConfigInfo). The above-described pieces of configuration information are communicated from the base station 101 to the terminal 102 using an RRC signal. That is, path loss reference resources can be set in terminal-specific parameter settings for various uplink physical channels. In other words, the base station 101 configures, for each terminal 102, a path loss reference resource for each uplink physical channel that is allocated to the terminal 102, and communicates the configuration information with the information using an RRC signal. A path loss reference resource may contain information associated with an antenna port. A state of being associated with an antenna port may mean a state of being associated with a radio resource associated with the antenna port 0, that is, a state of being associated with a Cell-specific Reference Signal (CRS), or may mean a state of being associated with radio resources associated with the antenna ports 15 to 22, that is, a state of being associated with Channel State Information Reference Signals (CSI-RSs). 
ii.  At least KIM et al. US 2018/0269934, teaches performing channel estimating as based on either AoA or AoD, which reads on the claim:
4. The method of claim 1, wherein performing the channel estimating process based on the downlink RS comprises: detecting an angle of arrival (AoA) and an angle of departure (AoD) for a downlink channel, or performing the channel estimating process based on the downlink RS using a compressed sensing scheme.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combination, such that wherein the channel information depends on at least one of: a parameter of a path loss associated with the other apparatus, an angle of departure of a signal from the other apparatus, an angle of arrival of a signal at the apparatus, or any combination thereof, to provide a selection of the preferred beam as based on measured communication parameter(s) such as path loss or angle of arrival/departure (which gives an indication of how good that/those channel/beams are and/or the direction of beam travel for optimal use).
	The prior art above is silent on wherein the determining the quantity of the plurality of directional beams comprises determining whether the user equipment will report channel information for more than one beam.
	At least Li et al. US 2013/0223251 (from IDS) teaches that the BS can inform the MS about BS beamforming capability for TX beams (ie. they can/can/t be formed or steered, etc.) and the MS can further screen and only report those beam pairs whose RX beams can be used at the same time and TX beams can be used at the same time, etc., which reads on “determining whther the UE will report channel information for more than one beam” since there is a screening process performed): 
   [0114] In some embodiments, the MS 705 may use information about the beamforming capability of the BS 700 to further reduce the amount of information feedback the BS 700. For example, the BS 700 or other network entity informs the MS 705 about the BS beamforming capability for TX beams, such as which beams can or cannot be formed, steered, or used at the same time. Then, in the MS measurement reporting, the MS 705 can further screen and only report those beam pairs whose RX beams can be used at the same time and TX beams can be used at the same time. In these embodiments, the MS 705 may inform the BS 700 and/or other network entity of all the possible sets of BS TX and MS RX pairs, where each possible set only includes those BS TX and MS RX beam pairs which can be steered or formed at the same time.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the determining the quantity of the plurality of directional beams comprises determining whether the user equipment will report channel information for more than one beam, to provide the ability to report on some/all of the beams (to reduce the amount of data fed back if it is possible to reduce the amount based on the screening process).  

As per claim 29, the combo teaches claim 1, wherein the determining the quantity of the plurality of directional beams for which the user equipment is to transmit channel information to the base station comprises: 
identifying based on the indication of the selection of the channel for tranmission of uplink control information to the base station (See Li in claim 1 who teaches screening for TX/RX beam(s) to be used and sending uplink control information to the BTS as well) at least two directional beams for which the user equipment is to transmit channel information to the base station via the PUCCH or PUSCH  (Inoue teaches transmitting information/data on PUSCH and PUCCH using precoding weights to form “the selected beams”, which means a plurality of beams (ie. at least two) and thusly reads on the claim.  

 [0047] The user terminal demodulates the data signal (PDSCH) using a user-specific reference signal (DM-RS). The user terminal transmits uplink signals (PUSCH, and PUCCH) using the precoding weights to form the selected beams. Where a plurality of beam groups G1 and G2 are formed, the radio base station receives the uplink signals which the user terminal transmits using the beams that are determined earlier in the beam selection in the radio base station. The radio base station processes the uplink signals received in the beams determined in the beam selection.


As per claim 30, the combo teaches claim 1, but is silent on wherein the channel information depends on an angle of departure of a signal from the base station or an angle of arrival of a signal at the user equipment.
At least KIM et al. US 2018/0269934, teaches performing channel estimating as based on either AoA or AoD, which reads on the claim:
4. The method of claim 1, wherein performing the channel estimating process based on the downlink RS comprises: detecting an angle of arrival (AoA) and an angle of departure (AoD) for a downlink channel, or performing the channel estimating process based on the downlink RS using a compressed sensing scheme.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the channel information depends on an angle of departure of a signal from the base station or an angle of arrival of a signal at the user equipment, to provide the ability to use AoA or AoD to perform channel estimating (which is fed back to the BTS, as per Inoue).



As per claim 32, the combo teaches claim 1, wherein the uplink control information comprises at least one of: channel quality information, precoding matrix information, a scheduling request, acknowledgement information, channel information for a plurality of beams, or any combination thereof (See Inoue who teaches uplink control informaiton that includes channel quality information):
[0043] In the radio communication system of the present embodiment, a user terminal receives vertical sectorization beams that are provided by the radio base station. The user terminal is reported the reference signal configuration of different reference signals (CSI-RS 1 and CSI-RS 2), corresponding to two beam groups G1 and G2 by, for example, RRC signaling. The user terminal generates communication quality information CSI (CQI, PMI, RI) based on reference signals signaled by the vertical sectorization beams, and reports this communication quality information CSI to the radio base station via the uplink. In LTE and LTE-A, it is possible to use the PUCCH (Physical Uplink Control Channel) defined for transmission of uplink control signals, and the PUSCH (Physical Uplink Shared Channel) defined for transmission of uplink data (including part of the control signals), as uplink signals. The radio base station selects the beam group to use to transmit data signals based on the communication quality information or the uplink signals reported from the user terminal. The type of the beam selection method for selecting the beam group may be reported to the user terminal by higher layer signaling. In the radio communication system of the present embodiment, one of or a combination of the plurality of beam selection methods below is applicable.


Claim(s) 3 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue/Kim/{Ouchi or Kim}/Li and further in view of Shin
As per claims 3 and 24, The combo teaches claim 1/14, but is silent on wherein the determination of the quantity of the plurality of directional beams for which the apparatus is to transmit channel information comprises: selecting a first quantity of the plurality of directional beams if the indication indicates that the PUSCH is selected and selecting a second quantity of the plurality of directional beams if the indication indicates that the PUCCH is selected.  
At least Shin (WO 2010/039203 – See IDS) teaches determining whether to use PUSCH or PUCCH (figures 6-8, 15) depending upon at least how many UCI bits are to be transmitted.  Hence, Shin determines if the PUSCH or PUCCH should be used.
The number of directional beams selected would be based on KIM/Ouchi since they teach determining the communications environment (Ouchi) and selecting the beam(s) (Kim).  Thusly, tying the art all together, one skilled sees that based upon the communications environment, a specific number of directional beams will be selected whereupon the PUSCH or PUCCH will be used depending upon the number of UCI bits.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the determination of the quantity of the plurality of directional beams for which the apparatus is to transmit channel information comprises: selecting a first quantity of the plurality of directional beams if the indication indicates that the PUSCH is selected and selecting a second quantity of the plurality of directional beams if the indication indicates that the PUCCH is selected, to provide a means to select a quantity of direction beams (for either the PUCCH or PUSCH) as based on a channel information such as path loss whereby the optimal number of beam(s) is selected.
	


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue/Kim/{Ouchi or Kim}/Li and further in view of Tanaka US 2010/0118730
As per claim 10, the combo teaches claim 1, but is silent on wherein the indication comprises bits reserved in downlink control information (DCI), ie. in the downlink control channel.    
See Tanaka (US 2010/0118730 – See IDS) who teaches sending information in a downlink control channel (ie. DCI):
[0113] (Step S15) The base station 200 allocates an uplink data channel to the mobile station 100 in response to the allocation request received at step S14. At this time, the base station 200 selects a frequency band to be used, based on the measurement results obtained at steps S12 and 13. Then, the base station 200 transmits UL allocation grant information on the downlink control channel.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the indication comprises bits reserved in downlink control information (DCI), ie. in the downlink control channel, to provide support for sending control information to the UE in the DCI (which is standardized and well known).











Allowable Subject Matter
Claims 5-7, 16-17, 26-27 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed designs not found in at least the prior art of record, either alone or in combination:
Claim 5: whereinQualcomm Ref. No. 162050U2C152 the determined channel information comprises first channel information for a first quantity of the plurality of directional beams if the indication indicates that the PUSCH is selected; the determined channel information comprises second channel information for a second quantity of the plurality of directional beams if the indication indicates that the PUCCH is selected; and the first channel information is different from the second channel information.  

Claim 6: wherein: the determined channel information comprises first reference signal information for a first quantity of the plurality of directional beams if the indication indicates that the PUSCH is selected; the determined channel information comprises second reference signal information for a second quantity of the plurality of directional beams if the indication indicates that the PUCCH is selected; and the first reference signal information is different from the second reference signal information.  

Claim 7: further comprising determining the channel information, wherein: if the indication indicates that the PUSCH is selected, the determined channel information comprises first reference signal information for a first quantity of the plurality of directional beams and the determination of the quantity of the plurality of directional beams comprises selecting a first quantity of the plurality of directional beams; and if the indication indicates that the PUCCH is selected, the determined channel information comprises second reference signal information for a second quantity of the plurality of directional beams and the determination of the quantity of the plurality of directional beams comprises selecting a second quantity of the plurality of directional beams.  

Claim 16: wherein: the determination of the quantity of the plurality of directional beams for which the user equipment is to transmit the channel information comprises selection of a first quantity of the plurality of directional beams if the indication indicates that the PUSCH is selected and selection of a second quantity of the plurality of directional beams if the indication indicates that the PUCCH is selected; and the first quantity is larger than the second quantity*.
*This bold-font passage is missing from claims 3 and 24, adding it to them makes them allowable as well.


Claim 17:  wherein: the processing circuit is further configured to determine the channel information: the determined channel information comprises first reference signal information for the first quantity of the plurality of directional beams if the indication indicates that the PUSCH is selected; the determined channel information comprises second reference signal information for the second quantity of the plurality of directional beams if the indication indicates that the PUCCH is selected; and the first reference signal information is different from the second reference signal information.  



Claim 26:  whereinQualcomm Ref. No. 162050U2C156 the channel information comprises at least one of: a received signal sirength indicator, reference signal received power, reference signal received quality, narrowband channel quality information, or any combination thereof; and the determination of the quantity of the plurality of directional beams for which the apparatus is to transmit channel information comprises selecting a first quantity of the plurality of directional beams if the indication indicates that the PUSCH is selected and selecting a second quantity of the plurality of directional beams if the indication indicates that the PUCCH is selected.  

Claim 27: wherein different beam reference signals of the plurality of beam reference signals are received via different directions.  

Claim 31: wherein: -8-Appln. No. 16/512,187 Reply to Office Action dated April 12, 2021 the channel information comprises a first type of information if the indication indicates that the PUSCH is selected; the channel information comprises a second type of information if the indication indicates that the PUCCH is selected; the first type of information is different from the second type of information; and the channel information comprises at least one of: a received signal strength indicator, reference signal received power, reference signal received quality, narrowband channel quality information, or any combination thereof.  




Conclusion
Pertinent Prior art:
US 20160165583 HIERARCHICAL BEAMFORMING METHOD AND BASE STATION AND USER EQUIPMENT USING THE SAME

US 20180324708 POWER CONTROL FRAMEWORK FOR MULTI-BEAM CONFIGURATION

US 20190223117 POWER CONTROL METHOD AND TERMINAL DEVICE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414